UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7370


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS BROCK,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever, III, District Judge. (7:05-cr-00116-D-2)


Submitted: December 3, 2021                                 Decided: December 14, 2021


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Brock, Appellant Pro Se. David A. Bragdon, Joshua L. Rogers, Assistant United
States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Brock appeals the district court’s order granting in part and denying in part

his motion for a sentence reduction pursuant to Section 404 of the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See United States

v. Brock, No. 7:05-cr-00116-D-2 (E.D.N.C. Sept. 13, 2021). We deny Brock’s pending

motion to expedite as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2